                IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF KANSAS

RAQUEL ESCALANTE, et al.,           )
                                    )
                     Plaintiffs,    )
                                    )
vs.                                 )                 Case No. 17-2035-JWL-KGG
                                    )
LIFEPOINT HOSPITAL dba WESTERN )
PLAINS MEDICAL COMPLEX, et al.      )
                                    )
                     Defendants.    )
___________________________________ )

              MEMORANDUM AND ORDER ON
DEFENDANT’S OBJECTION AND MOTION FOR PROTECTIVE ORDER

      Defendant Tanya Williams, M.D. (herein “Defendant”) has moved for the

Court for an Order than she need not respond to Plaintiffs’ Second Request for

Production. (Doc. 129.) For the reasons stated herein, Defendant’s motion is

GRANTED.

                                  BACKGROUND

      This is a medical malpractice case in which Plaintiffs allege that Defendants

provided negligent medical care during the prenatal care and birth of B.E., a minor.

More specifically, Plaintiffs allege that B.E. “suffered permanent injury resulting

right birth brachial plexus palsy.” (Doc. 1, at 5.)

      Pursuant to the Revised Scheduling Order entered December 5, 2018, “[a]ll
discovery in this case must be commenced or served in time to be completed by

January 30, 2019.” (Doc. 112 at 2, emphasis in original.) Two days before the

close of discovery, on January 28, 2019, Plaintiffs served Defendant with their

Second Requests for Production of Documents. (Doc. 120.) The requests sought

information regarding defense experts. (Doc. 129-1.)

      Defendant served her expert witness designations on August 24, 2018.

(Doc. 96.) Defendant also provided some potential dates for depositions of the

experts. (Doc. 129, at 3; Doc. 129-7.) Plaintiffs’ counsel did not respond until

October 1, 2018, requesting deposition dates. (Id.) Various communication

between the parties regarding deposition scheduling occurred over the next several

weeks. (Id.; see also Doc. 134, at 2-3.) At that time, the discovery deadline was

scheduled for November 23, 2018 (Doc. 65), so the parties ultimately agreed to

request an extension from the Court. This resulted in the Revised Scheduling

Order which included the January 30, 2019, discovery deadline. (Doc. 112.)

      Two of Defendant’s experts were deposed in January – Dr. O’Hara on

January 4, 2019, and Dr. Mandel on January 21, 2019. (Docs. 129-4, 129-5.) The

document requests at issue relate to topics that were addressed during the

depositions and/or information that was requested in the deposition notices. (See

Doc. 134, at 3-6.) The document requests were served a week after Mandel’s

deposition and 24 days after O’Hara’s deposition.
                                   DISCUSSION

      Protective Orders are governed by Fed.R.Civ.P. 26(c), “which confers broad

discretion on the trial court to decide when a protective order is appropriate and

what degree of protection is required.” Layne Christensen Co. v. Purolite Co.,

271 F.R.D. 240, 244 (D. Kan. 2010) (quoting Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984) ). See also Thomas v. IBM, 48 F.3d 478, 482 (10th Cir. 1995);

Terry v. Unified Gov't of Wyandotte Co., No. 09-2094-EFM-KGG, 2011 WL

795816 (D. Kan. March 1, 2011). The rule provides, in relevant part:

             A party or any person from whom discovery is sought
             may move for a protective order in the court where the
             action is pending.... The motion must include a
             certification that the movant has in good faith conferred
             or attempted to confer with other affected parties in an
             effort to resolve the dispute without court action. The
             court may, for good cause, issue an order to protect a
             party or person from annoyance, embarrassment,
             oppression, or undue burden or expense, including one or
             more of the following:

                   ***

                   (A) forbidding the disclosure or discovery;

                   (B) specifying terms, including time and place, for
                   the disclosure or discovery;

                   ***

                   (D) forbidding inquiry into certain matters, or
                   limiting the scope of disclosure or discovery to
                   certain matters; ....
Fed.R.Civ.P. 26(c)(1).

      Defendant asks the Court to sustain her objections to the discovery and enter

the requested Protective Order because Plaintiffs’ requests were served “weeks out

of time” pursuant to the Revised Scheduling Order and Plaintiffs “did not move to

extend the deadline.” (Doc. 129, at 5.) Thus, according to Defendant, the Court

should enter an Order protecting her from the “undue annoyance of responding to

untimely discovery.” (Id.)

      Plaintiffs acknowledge it has been “difficult” for the parties to schedule

depositions but contends Plaintiffs are not solely to blame. (Doc. 134, at 2.) The

Court understands the difficulty of coordinating calendars between multiple

parties, their counsel, and medical experts.

      The fact remains, however, that the discovery requests were served in an

untimely manner. The Revised Scheduling Order – which was altered specifically

to enable expert depositions – includes the unambiguous language that “[a]ll

discovery … must be commenced or served in time to be completed by January

30, 2019.” (Doc. 112, at 2 (emphasis in original).) Plaintiffs did not move to

extend this deadline or request permission from the Court to conduct the discovery

out of time. Rather, Plaintiffs merely served discovery requests two days before

the expiration of this deadline – which was four weeks after the last day the

requests could be served to be answered in a timely manner.
      Plaintiffs point out that the information requested was not “learned” until the

depositions on January 4 and 21, 2019. (Doc. 134, at 7.) Thus, Plaintiffs argue

“[i]t would have been impossible to requests such information 30 days before

January 30, 2019 …” (Id.) While the Court acknowledges this circumstance, the

document requests were clearly out of time. The motion before the Court is a

motion for a protective order filed by Defendant, not a timely motion to extend the

discovery deadline or a request to conduct discovery out of time – either of which

could have been filed by Plaintiffs but was not.

      The Court thus sustains Defendant’s timeliness objection. Plaintiffs’

discovery will not be allowed because of the timing under the facts presented.

Plaintiffs have provided no valid justification for a failure to request an extension

of the discovery deadline or a request to conduct discovery out of time.

Defendant’s motion (Doc. 129) is GRANTED. As such, the Court need not

address the merits of Plaintiff’s requests.



      IT IS THEREFORE ORDERED that Defendant’s Motion for Protective

Order (Doc. 129) is GRANTED.



      IT IS SO ORDERED.
Dated at Wichita, Kansas, on this 19th day of April, 2019.


                                S/ KENNETH G. GALE
                                KENNETH G. GALE
                                United States Magistrate Judge
